                               UNITED STA TES DISTR1CT COURT
                            EASTERN DISTR1CT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                Criminal No . 5:07-CR-280-8O
                                 Civil No . 5:20-CV-272-BO


LAZARUS MARK WR1GHT,                        )
                                            )
                        Petitioner,         )
                                            )
      V.                                    )                      ORDER
                                            )
UNITED ST ATES OF AMER1CA,                  )
                                            )
                        Respondent.         )




        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        SO ORDERED. ThisJkday of June, 2020.




                                             T RRENCE W. BOYLE
                                             CHIEF UNITED STATES




        Case 5:07-cr-00280-BO Document 46 Filed 06/23/20 Page 1 of 1
